In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-0487V
                                    Filed: January 17, 2017
                                          Unpublished

****************************
THE ESTATE OF FRANK LEE               *
KAPP, JR., By and through Fidelity    *
Bank d/b/a Trust Company of           *
North Carolina, (John Slayton,        *      Joint Stipulation on Damages;
Executive Vice President and          *      Tetanus-diphtheria-acellular pertussis
Director), Executor,                  *      (“Tdap”) Vaccine; Influenza (“Flu”)
                                      *      Vaccine; Guillain-Barré Syndrome
                     Petitioner,      *      (“GBS”); Death; Special Processing Unit
v.                                    *      (“SPU”)
                                      *
SECRETARY OF HEALTH                   *
AND HUMAN SERVICES,                   *
                                      *
                     Respondent.      *
                                      *
****************************
John R. Taylor, Zaytoun Law Firm, PLLC, Raleigh, NC, for petitioner.
Gordon E. Shemin, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

        On April 19, 2016, Fidelity Bank, doing business as the Trust Company of North
Carolina (“Petitioner”), filed a petition for compensation under the National Vaccine
Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine Act”), on
behalf of the Estate of Frank Lee Kapp, Jr. (“Mr. Kapp”), deceased. An amended
petition was filed on September 16, 2016. Petitioner claims that Mr. Kapp’s death on
November 8, 2014, resulted from Guillain-Barré Syndrome (“GBS”) caused by either the
influenza (“flu”) vaccine he received on September 23, 2014, or the tetanus-diphtheria-
acellular pertussis (“Tdap”) vaccine he received on October 16, 2014. Am. Pet. at ¶¶
1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
17, 19, 21, 27, 28; Stip., filed Jan. 17, 2017, at ¶¶ 1, 2, 4. Mr. Kapp received the
vaccinations in the United States. Am. Pet. at ¶¶ 4, 5; Stip. at ¶ 3. Petitioner represents
that there has been no prior award or settlement of a civil action for damages on Mr.
Kapp’s behalf as a result of his alleged injury and death. Am. Pet. at ¶¶ 25, 26; Stip. at
¶ 5. Respondent denies that Mr. Kapp suffered any injury as a result of either the Tdap
vaccine administered on October 16, 2014, or the flu vaccine administered on
September 23, 2014, and denies that Mr. Kapp’s death was a sequela of his allegedly
vaccine-related GBS. Stip. at ¶ 6.

        Nevertheless, on January 17, 2017, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following compensation:

        A lump sum of $482,500.00 in the form of a check payable to petitioner as
        the Legal Representative of the Estate of Frank Lee Kapp, Jr. This amount
        represents compensation for all damages that would be available under 42
        U.S.C. § 300aa-15(a).

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2